DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (US Publication No.: US 2019/0189058 A1, “Cho”).
	Regarding Claim 1, Choi discloses a display device (Figures 1-4) comprising:
	A first substrate including a plurality of pixels (Figure 1, pixels PA; Paragraph 0035); and
	A driving pad disposed on the first substrate (Figure 3, driving pad 332/334/336), wherein
	The driving pad portion includes a first pad portion and a second pad portion alternately arranged along a first direction (Figure 3, as annotated below), wherein
	Each of the first pad portion and the second pad portion includes first data pads and signal pads, wherein the first data pads of the first and second pad portions includes a first side and a second side different form the first side (Figure 3, first data pads 332, signal pads 334/336), wherein
	The signal pads of the first pad portion are disposed on the first side of the first data pads of the first pad portion, and the signal pads of the second pad portion are disposed on the second side of the first data pads of the second pad portion (Figure 3, signal pads of first pad portion 334, signal pads of second pad portion 336), and wherein
	The first data pads provide a data signal to the plurality of pixels, and the signal pads provide a driving voltage to the plurality of pixels (Paragraphs 0048-0049), wherein
	A first end of each of the first data pads of the first and second pad portions is connected to a signal line, and a second end opposite to the first end of each of the first data pads of the first pad portion is not electrically connected to the first data pads of the second pad portion (Figure 3, signal line 360/344; Paragraph 0074). 

	
    PNG
    media_image1.png
    533
    589
    media_image1.png
    Greyscale


Regarding Claim 2, Cho discloses the display device of claim 1, wherein a plurality of bonding regions are provided in the first substrate, wherein the driving pad is disposed on the plurality of bonding regions (Figure 3, each region comprising a driving pad 332/334/336 can be considered a bonding region), wherein
Each of the plurality of bonding regions includes a data region and a signal region, wherein the signal pads are arranged in the signal region, wherein the first data pads are arranged in the data region, and wherein an area of the data region is larger than that of the signal region (Figure 2, data region 332, signal region 334/336, wherein Figure 3, as annotated in the rejection of claim 1 above, discloses a first bonding region (first pad portion) and a second bonding region (second pad portion), and Figure 2 discloses that the data region is larger than that of the signal region). 

Regarding Claim 3, Cho discloses the display device of claim 2, wherein each of the first pad portion and the second pad portion further includes second data pads, wherein the data region includes a first row data region and a second row data region arranged along a second direction intersecting the first direction, and wherein the first data pads are arranged in the first row data region, and the second data pads are arranged in the second row data region (Figure 3, first data pads 332, second data pads 344).

Regarding Claim 12, Cho discloses the display device of claim 3, wherein the driving pad further includes a third pad portion disposed between the first pad portion and the second pad portion, and wherein the first pad portion, the second pad portion, and the third pad portion form one pad pair (Figure 3, as annotated below).

    PNG
    media_image2.png
    533
    589
    media_image2.png
    Greyscale


Regarding Claim 13, Cho discloses the display device of claim 12, wherein the third pad portion includes the first data pads and does not include the signal pads (Figure 3, as annotated in the rejection of claim 12 above, the third pad portion does not include signal pads 334/336).

Regarding Claim 14, Cho discloses the display device of claim 13, wherein the third pad portion further includes the second data pads disposed in the second row data region (Figure 3, second data pads 344).

Regarding Claim 15, Cho discloses the display device of claim 3, further comprising: a second substrate facing the first substrate, and a liquid crystal layer disposed between the first substrate and the second substrate (Paragraph 0036).

Regarding Claim 16, Cho discloses the display device of claim 3, wherein the signal region includes a first row signal region and a second row signal region arranged along the second direction, wherein the first row signal region overlaps the first row data region in the first direction, and the second row signal region overlaps the second row data region in the first direction, and wherein the signal pads are disposed in the first row signal region and are not disposed in the second row signal region (Figure 3, signal pads 334/336 are disposed in a first row signal region and not in a second row signal region which comprises second signal pads 342/346). 

Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record does not teach or suggest a display device comprising: a first substrate including a plurality of pixels; and a driving pad disposed on the first substrate, wherein the driving pad includes a first pad portion and a second pad portion alternately arranged along a first direction, wherein each of the first and second pad portions includes first data pads and signal pads, wherein the signal pads of the first pad portion are disposed on a first side of the first data pads of the first pad portions and the signal pads of the second pad portion are disposed on a second side of the first data pads of the second pad portions, wherein the driving pad is disposed on a plurality of bonding regions comprising a data region and a signal region, wherein each of the first pad portion and the second pad portion further includes second data pads, wherein the first pad portion and the second pad portion form one pad pair, and the driving pad comprises a plurality of pad pairs arranged along the first direction, in combination with the remaining features recited in the claim. 
The prior art of Kim (US 2008/0251787 A1) discloses a display device comprising: a first substrate including a plurality of pixels; and a driving pad disposed on the first substrate, wherein the driving pad includes a first pad portion and a second pad portion alternately arranged along a first direction, wherein each of the first and second pad portions includes first data pads and signal pads, wherein the signal pads of the first pad portion are disposed on a first side of the first data pads of the first pad portions and the signal pads of the second pad portion are disposed on a second side of the first data pads of the second pad portions, wherein the driving pad is disposed on a plurality of bonding regions comprising a data region and a signal region, wherein each of the first pad portion and the second pad portion further includes second data pads (Kim, Figures 1-4). However, Kim only discloses a single first pad portion and a single second pad portion within the entire driving pad; therefore, Kim fails to disclose that the first pad portion and the second pad portion form one pad pair, and the driving pad comprises a plurality of pad pairs arranged along the first direction. The prior art of Kim’545 (US 2016/0300545 A1) discloses a display device comprising a driving pad that has a plurality of pad pairs arranged along the first direction, wherein a first pad portion and a second pad portion form one pad pair. However, Kim’545 fails to disclose a signal pad disposed at a first side of the first data pad disposed in the first pad portions and a signal disposed at a second side of the first data pad disposed in the second pad portions.
Therefore, Claim 4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5-11 would be allowable by virtue of their dependence on claim 4. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871